DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 27 April 2022. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,832,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the detail the type of information and a step now being optional. The limitation “the information comprises hydrological attributes for the soil type… is considered to be obvious to one of ordinary skill and nothing further limiting from the claims of ‘359 as one of ordinary skill in the art would expect information associated with a management zone for agricultural purposes to include hydrological data.
Claim 23 of the current application recites: A method comprising: receiving, by a computing device, information associated with a management zone, wherein the information comprises the hydrological attributes for the soil type of the management zone; receiving, by the computing device real-time weather data associated with the management zone; generating a nitrogen response curve for the management zone with a crop model or with artificial intelligence utilizing inputs comprising the hydrological attributes for the soil type of the management zone and weather data associated with the management zone; calculating an optimal amount of nitrogen to be applied to the management zone based upon a difference between a predicted optimal amount of nitrogen and a predicted current soil rate of nitrogen; storing the optimal amount of nitrogen to be applied to the management zone in an electronic data file and, optionally, using the electronic data file to automate application of a nitrogen application source to apply the calculated optimal amount of nitrogen to be applied to the management zone.
The bolded sections and analysis of Claim 1 of ‘359 is considered to be the obvious variant of Claim 1 of the current application.
1. A method comprising: receiving, by a computing device, information associated with a management zone, wherein the information comprises a soil type of the management zone; receiving, by the computing device real-time weather data associated with the management zone; generating a nitrogen response curve for the management zone with a crop growth model or with artificial intelligence utilizing inputs based on the soil type of the management zone and the historical and real-time weather data associated with the management zone; calculating an optimal amount of nitrogen to be applied to the management zone based upon a difference between a predicted optimal amount of nitrogen and a predicted current soil rate of nitrogen; storing the optimal amount of nitrogen to be applied to the management zone in an electronic data file and using the electronic data file to automate application of a nitrogen application source to apply the calculated optimal amount of nitrogen to be applied to the management zone.
As can be seen in the comparison, Claim 1 of ‘359 is essentially the same aside from the aspect of the information comprising hydrological attributes which are considered to be obvious to one of ordinary skill. The inputted weather data of ‘359 contains both historical and real-time data and the automation step is not optional. As that step is now optional, the double patenting rejection was analyzed in both scenarios and is still determined to be applicable to the claim.
	Claims 24 and 25 of the current application are essentially the same as Claims 2 and 3 of ‘359.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and displaying (calculation) the results of the collection and analysis data for agricultural purposes, as is similar to Electric Power Group, also, the claims contains limitations that are considered mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything other than a generic processor/computer as the only structural element claim is a computing device that receives and processes information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claim is essentially directed to processing of data to find out how much fertilizer should be applied to a field. These are all well-known elements and are recited in a generic form. The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea. There is nothing being done with the data besides it being stored on a file. The storing of data is well known to be abstract and is nothing new in the art as it will not provide an improvement to the current state of the art or computer itself.
	The step of application is optional and therefore is not considered to be requirement of the claim. IF the step of application was a formal part of the of the claim and requirement for the method it would not be considered abstract.
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646